Coleman, J.
Prokop v. Bedford Waist & Dress Co., Inc. (105 Misc. 573, affd. 187 App. Div. 662) may seem to sanction the plaintiff’s position but it really does not. That case estab*292lishes only that an oral contract for a year’s hiring commencing either the day of the hiring or the. following day is valid. But here the question is whether an oral agreement for one year made on a Saturday to commence the following Monday is valid. No calendar date for termination was fixed (it rarely is); and if that was the agreement then the term was to begin not the day after it was made but two days after. For the fact that the intervening day was a Sunday is irrelevant (General Construction Law, §§ 19, 20; Prokop v. Bedford Waist & Dress Co., Inc., 187 App. Div. 662, 665). And one calendar year from the Monday would extend the life of the contract beyond the period permitted by law.
I left it to the jury to say whether the agreement was made on a Saturday for the year commencing Monday or whether negotiations on Saturday culminated in an agreement Monday, the day the plaintiff commenced work; and I told them that if the latter were the case, the agreement need not have been in writing. The plaintiff, who had not objected to the defendant’s amending his answer, so as to set up the Statute of Frauds (Personal Property Law, § 31, subd. 1), excepted to my charge on the ground, repeated in an informal memorandum, that the Prohop case determined the- validity of this agreement as an oral agreement. His position is that “ an oral agreement made on Saturday for personal services to be rendered for a year, is not void under this section (General Construction Law, § 20) although the service was not to commence until the following Monday ”. In this however, he is mistaken and his motion to set aside the verdict for the defendant is denied.